Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 2, 2019

                                      No. 04-19-00630-CV

                 IN THE INTEREST OF A.O.G. AND A.J.G., CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02451
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The trial court signed a final order of termination on August 20, 2019. Because appellant
did not file a motion for new trial, motion to modify the judgment, motion for reinstatement, or
request for findings of fact and conclusions of law, the notice of appeal was due to be filed by
September 9, 2019. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the
notice of appeal was due by September 24, 2019. See id. R. 26.3. Appellant filed his notice of
appeal on September 12, 2019. It thus appears that neither document was filed within the time
allowed for filing a motion for extension of time to file the notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

       Because the notice of appeal was untimely filed, appellant is ORDERED to file, on or
before October 14, 2019, a response presenting a reasonable explanation for failing to file the
notice of appeal in a timely manner. If appellant fails to respond within the time provided, the
appeal will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(c). All other appellate
deadlines are suspended pending our resolution of the jurisdictional issue.




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk